DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group II in the reply filed on 05/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-5 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/09/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 was filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohno et al. (US 2008/0073660 A1), hereafter Ohno.
Regarding claim 13, Ohno discloses a nitride-based semiconductor light-emitting element ([0027]), comprising: an n-type nitride-based semiconductor layer (Fig. 6 element 104); a light emission layer including a nitride-based semiconductor (Fig. 6 element 106); and a p-type nitride-based semiconductor layer (Fig. 6 element 109), wherein the n-type nitride-based semiconductor layer, the light emission layer, and the p-type nitride-based semiconductor layer are laminated in sequence (Fig. 6 elements 104, 106, and 109), and a hydrogen concentration of the light emission layer is at most 2.0 x 1017 atom/cm3 (Fig. 8 shows a hydrogen concentration of 1x1016 atom/cm3), the nitride-based semiconductor light-emitting element further comprising: an oxide selected from a group consisting of tantalum, vanadium, tin, indium, molybdenum, tungsten, niobium, titanium, cobalt, manganese, yttrium, and silicon, the oxide being provided on the p-type nitride-based semiconductor layer ([0044] discloses at least SiO2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 2001/0017874 A1), hereafter Ishida, in view of Chen et al. (JP 3682938 B2), hereafter Chen, in further view of Ohno.
Regarding claim 6, Ishida discloses a nitride-based semiconductor light-emitting element (Title; Abstract), comprising: an n-type nitride-based semiconductor layer (Fig. 1 element 12); a light emission layer including a nitride-based semiconductor (Fig. 1 element 13); and a p-type nitride-based semiconductor layer (Fig. 1 elements 14 and 15), wherein the n-type nitride-based semiconductor layer, the light emission layer, and the p-type nitride-based semiconductor layer are laminated in sequence (Fig. 1 elements 12-15), a concentration of a p-type dopant of the p-type nitride-based semiconductor layer is at least 2.0 x 1018 atom/cm3 (Fig. 2 line showing MG concentration in contact layer 15), a hydrogen concentration of the p-type nitride-based semiconductor layer is at most 5.0 x 1018 atom/cm3 and at most 5% of the concentration of the p-type dopant (Fig. 2 and [0048] describe a Mg concentration of at least 4x1019 and a H concentration of 2x1018). Ishida does not explicitly disclose an oxygen concentration of the p-type nitride-based semiconductor layer is higher than an oxygen concentration of the light emission layer, and a hydrogen concentration of the light emission layer is at most 2.0 x 1017 atom/cm3. However, Chen discloses an oxygen concentration of the p-type semiconductor layer is higher than an oxygen concentration of the light emission layer (Fig. 7). The advantage is to improve operational stability ([0001]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ishida with an oxygen concentration of the p-type semiconductor layer is higher than an oxygen concentration of the light emission layer as disclosed by Chen in order to improve operational stability. Ishida in view of Chen do not explicitly disclose a hydrogen concentration of the light emission layer is at most 2.0 x 1017 atom/cm3. However, Ohno discloses a hydrogen concentration of the light emission layer is at most 2.0 x 1017 atom/cm3 (Fig. 8 shows a hydrogen concentration of 1x1016 atom/cm3). The advantage is to prevent degradation of the device ([0025]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Ishida in view of Chen with a hydrogen concentration of the light emission layer is at most 2.0 x 1017 atom/cm3 as disclosed by Ohno in order to prevent degradation of the device.
Regarding claim 7, Ishida further discloses the p-type nitride-based semiconductor layer contains aluminum ([0042]).
Regarding claim 8, Ohno further discloses an oxide selected from a group consisting of tantalum, vanadium, tin, indium, molybdenum, tungsten, niobium, titanium, cobalt, manganese, yttrium, and silicon, the oxide being provided on the p-type nitride-based semiconductor layer ([0044] discloses at least SiO2). The advantage, as is known in the art, is to provide current confinement. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Ishida in view of Chen in further view of Ohno with an oxide selected from a group consisting of tantalum, vanadium, tin, indium, molybdenum, tungsten, niobium, titanium, cobalt, manganese, yttrium, and silicon, the oxide being provided on the p-type nitride-based semiconductor layer as disclosed by Ohno in order to provide current confinement.
Regarding claim 11, Ishida further discloses the light emission layer contains indium ([0042]).
Regarding claim 12, Ohno further discloses an undoped nitride-based semiconductor layer provided between the light emission layer and the p-type nitride-based semiconductor layer ([0066]). The advantage is to enhance the light confinement characteristics thereby providing the desired far field pattern. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Ishida in view of Chen in further view of Ohno with an undoped nitride-based semiconductor layer provided between the light emission layer and the p-type nitride-based semiconductor layer as disclosed by Ohno in order to enhance the light confinement characteristics thereby providing the desired far field pattern.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Ohno.
Regarding claim 9, Ishida discloses a nitride-based semiconductor light-emitting element (Title; Abstract), comprising: an n-type nitride-based semiconductor layer (Fig. 1 element 12); a light emission layer including a nitride-based semiconductor (Fig. 1 element 13); and a p-type nitride-based semiconductor layer (Fig. 1 elements 14 and 15), wherein the n-type nitride-based semiconductor layer, the light emission layer, and the p-type nitride-based semiconductor layer are laminated in sequence (Fig. 1 elements 12-15), a concentration of a p-type dopant of the p-type nitride-based semiconductor layer is at least 2.0 x 1018 atom/cm3 (Fig. 2 line showing MG concentration in contact layer 15), a hydrogen concentration of the p-type nitride-based semiconductor layer is at most 5.0 x 1018 atom/cm3 and at most 5% of the concentration of the p-type dopant (Fig. 2 and [0048] describe a Mg concentration of at least 4x1019 and a H concentration of 2x1018). Ishida does not explicitly disclose the nitride-based semiconductor light-emitting element further comprising: an oxide selected from a group consisting of tantalum, vanadium, tin, indium, molybdenum, tungsten, niobium, titanium, cobalt, manganese, yttrium, and silicon, the oxide being provided on the p-type nitride-based semiconductor layer. However, Ohno further discloses an oxide selected from a group consisting of tantalum, vanadium, tin, indium, molybdenum, tungsten, niobium, titanium, cobalt, manganese, yttrium, and silicon, the oxide being provided on the p-type nitride-based semiconductor layer ([0044] discloses at least SiO2). The advantage, as is known in the art, is to provide current confinement. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ishida with an oxide selected from a group consisting of tantalum, vanadium, tin, indium, molybdenum, tungsten, niobium, titanium, cobalt, manganese, yttrium, and silicon, the oxide being provided on the p-type nitride-based semiconductor layer as disclosed by Ohno in order to provide current confinement.
Regarding claim 10, Ohno discloses a hydrogen concentration of the light emission layer is at most 2.0 x 1017 atom/cm3 (Fig. 8 shows a hydrogen concentration of 1x1016 atom/cm3). The advantage is to prevent degradation of the device ([0025]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Ishida in view of Ohno with a hydrogen concentration of the light emission layer is at most 2.0 x 1017 atom/cm3 as disclosed by Ohno in order to prevent degradation of the device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ohno in view of Song et al. (US 2004/0222524), hereafter Song.
Regarding claim 14, Ohno does not explicitly disclose the oxide is an electrically-conductive translucent material. However, Song discloses an oxide is an electrically-conductive translucent material ([0063] discloses at least indium tin oxide). The advantage is to provide an electrode that inhibits surface degradation during annealing ([0062]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ohno with the oxide is an electrically-conductive translucent material as disclosed by Song in order to provide an electrode that inhibits surface degradation during annealing.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ohno in view of Chen.
Regarding claim 15, Ohno does not explicitly disclose an oxygen concentration of the p-type nitride-based semiconductor layer is higher than an oxygen concentration of the light emission layer. However, Chen discloses an oxygen concentration of the p-type semiconductor layer is higher than an oxygen concentration of the light emission layer (Fig. 7). The advantage is to improve operational stability ([0001]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ohno with an oxygen concentration of the p-type semiconductor layer is higher than an oxygen concentration of the light emission layer as disclosed by Chen in order to improve operational stability.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno.
Regarding claim 16, Ohno does not explicitly disclose the nitride-based semiconductor light-emitting element is a semiconductor laser element having an oscillation wavelength band of at least 365 nm and at most 390 nm and light output of at least 1 W. However, Ohno discloses the active layer is made of InGaN ([0037]) which is known to those of skill in the art to emit in the range of 375-440. Additionally, the Office takes Official Notice that it is common practice in the art to optimize the output power and wavelength of the device based on the intended use of the device. Output power may be adjusted by changing the beam quality and wavelength may be changed by adjusting the composition of the active layer. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ohno with the nitride-based semiconductor light-emitting element is a semiconductor laser element having an oscillation wavelength band of at least 365 nm and at most 390 nm and light output of at least 1 W, since Ohno discloses a well material that is known to emit in the wavelength range, since it is well known in the art to optimize the output power and wavelength of the device based on the intended use, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 17, Ohno does not explicitly disclose the nitride-based semiconductor light-emitting element is a semiconductor laser element having an oscillation wavelength band of at least 390 nm and at most 420 nm and light output of at least 3 W. However, Ohno discloses the active layer is made of InGaN ([0037]) which is known to those of skill in the art to emit in the range of 375-440. Additionally, the Office takes Official Notice that it is common practice in the art to optimize the output power and wavelength of the device based on the intended use of the device. Output power may be adjusted by changing the beam quality and wavelength may be changed by adjusting the composition of the active layer. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ohno with the nitride-based semiconductor light-emitting element is a semiconductor laser element having an oscillation wavelength band of at least 390 nm and at most 420 nm and light output of at least 3 W, since Ohno discloses a well material that is known to emit in the wavelength range, since it is well known in the art to optimize the output power and wavelength of the device based on the intended use, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 18, Ohno does not explicitly disclose the nitride-based semiconductor light-emitting element is a semiconductor laser element having an oscillation wavelength band of at least 420 nm and at most 460 nm and light output of at least 6 W. However, Ohno discloses the active layer is made of InGaN ([0037]) which is known to those of skill in the art to emit in the range of 375-440. Additionally, the Office takes Official Notice that it is common practice in the art to optimize the output power and wavelength of the device based on the intended use of the device. Output power may be adjusted by changing the beam quality and wavelength may be changed by adjusting the composition of the active layer. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ohno with the nitride-based semiconductor light-emitting element is a semiconductor laser element having an oscillation wavelength band of at least 420 nm and at most 460 nm and light output of at least 6 W, since Ohno discloses a well material that is known to emit in the wavelength range, since it is well known in the art to optimize the output power and wavelength of the device based on the intended use, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 19, Ohno does not explicitly disclose the nitride-based semiconductor light-emitting element is a semiconductor laser element having a resonator length of at least 1300 µm. However, the Office takes Official Notice that optimizing the resonator length is well known in the art. Specifically, the resonator length may be used to control the number of modes oscillating in the laser. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ohno with the nitride-based semiconductor light-emitting element is a semiconductor laser element having a resonator length of at least 1300 µm, since it is known in the art to control the resonator length in order to control the number of modes oscillating in the laser and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 20, Ohno further discloses the nitride-based semiconductor light-emitting element is a semiconductor laser element having a stripe (Fig. 6 element 111). Ohno does not explicitly disclose the stripe width of at least 50 µm. However, the Office takes Official Notice that optimizing the width of stripes is well known in the laser art. Specifically, the width of the ridge may be used to control the number of transverse modes with an increasing number of modes increasing power. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ohno with the stripe width of at least 50 µm, since it is known in the art to control the stripe width in order to control the number of transverse modes in the laser and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828      
06/18/2022